BRETT, Judge
(specially concurring).
The judicial determination of the validity of a search under constitutional or statutory attack must, as this Court has so often had occasion to note, depend upon the facts and circumstances surrounding the search. In the ordinary case, those facts are, at best, only tangentially related to the facts to be proved at the trial of the case upon its merits. Therefore, there can be no doubt that when the accused in a criminal prosecution challenges the validity of a search by making a timely motion to suppress evidence, he is entitled, upon proper request, to a hearing on that motion wherein he may present evidence in support. See Stevens v. State, Okl.Cr., 274 P.2d 402; Mathis v. City of Tulsa, 97 Okl.Cr. 317, 262 P.2d 710; Fulbright v. State, 96 Okl.Cr. 36, 248 P.2d 651; Mayberry v. State, 62 Okl.Cr. 183, 70 P.2d 1106; cf. Beck v. Ohio, 379 U.S. 89, 85 S. Ct. 223, 13 L.Ed.2d 142; Kelly v. State, Okl.Cr., 415 P.2d 187. This Court has further held that when such a motion is timely interposed at trial, such a hearing must be conducted outside the presence of the jury. Stevens v. State, supra.
In the instant case, the constitutionality of the search depends upon the constitutionality of the initial arrest. A finding that the initial arrest was merely a subterfuge to search would have resulted in the suppression of material evidence against the defendant. Defendant’s counsel at trial questioned the validity of his arrest and requested an evidentiary hearing on that issue outside the presence of the jury. The trial judge denied that request.
Beck v. Ohio, supra, is instructive of the duty of a trial court in such a case. There the Supreme Court stated:
“When the constitutional validity of an arrest is challenged, it is the function of a court to determine whether the facts available to the officers at the moment of the arrest would ‘warrant a man of reasonable caution m the belief’ that an offense has been committed, [citations omitted] If the court is not informed of the facts upon which the arresting officers acted, it cannot properly discharge that function.” 379 U.S. at 96, 85 S.Ct. at 228, 13 L.Ed.2d at 148.
There is no doubt defendant in this case was entitled to an opportunity to present to the court his evidence in support of his motion to suppress. It is apparent that the arbitrary denial of such an opportunity erodes the foundation upon which rests the right of a criminal defendant to have illegally obtained evidence against him excluded from trial, and precludes effective judicial review of the trial court’s determination of the issue.
The question before this Court in this case was whether the ruling of the trial court constituted such an arbitrary denial in light of the record in this case which reveals that a hearing on defendant’s motion to suppress was had before another district judge subsequent to the preliminary hearing and prior to the date of trial.
Although this Court has stated that it is the better practice for counsel for the defense to present a motion to suppress prioi to the date of trial, it is well settled that a failure to so do does not waive the right of the defendant to make a timely motion to suppress illegally obtained evidence at the time of trial. Veales v. State, Okl.Cr., 374 P.2d 792. Therefore, it would be neither *266logical nor just to penalize the diligent defendant who has once presented his motion to a district judge, but who, at the time of trial, has additional evidence in support thereof by denying him an opportunity to present that additional evidence. It is my opinion that in such a case, if the evidence challenged be material, the proper solution would be for this Court to remand the matter to the trial court with instructions to conduct a hearing limited to the issue of whether the evidence in question was illegally obtained. See State of Arizona v. Enriquez, 106 Ariz. 304, 475 P.2d 486; United States v. Lee, 428 F.2d 917 (6th Cir. 1970); Costello v. United States, 298 F.2d 99 (9th Cir. 1962).
I do not believe, however, that the record in the instant case dictates such a result. In the case of Hart v. State, Old. Cr., 488 P.2d 1335, this Court held that it was not error for the trial judge to refuse defendant’s request for an evidentiary hearing upon his motion to suppress where it appeared that defendant had had, prior to trial, full opportunity to present evidence in a hearing on the same motion before a district judge, that the same witnesses would be called at the second hearing, and that defendant made no allegations that he had new evidence to present. The record on appeal in this case likewise discloses neither an allegation that the defendant had additional evidence to present, nor any offer of proof. For that reason, upon the authority of Hart v. State, supra, I concur in the holding of this Court that the trial court did not err in denying defendant’s request for an evidentiary hearing and in relying upon the earlier ruling of Judge Green on defendant’s motion to suppress.
The state of the record in this case has put this Court in the anomolous, though not necessarily improper, posture of reviewing the decision of one district judge in overruling defendant’s motion to suppress by examining the evidence before the trial judge who refused to rule upon that motion. While I concur in the result reached upon defendant’s contention that the arrest m this case was a subterfuge, I would reiterate the comment made by this Court in Fulbright v. State, 96 Okl.Cr. 36, 248 P.2d 651, on the procedure to be followed by the defense counsel who has challenged the validity of a search:
“Not only should he introduce evidence, but when the casemade is prepared for appeal he should see that the evidence introduced by him in support of his motion is included in the record filed with this court in order that we may properly determine whether the trial court erred in its action in overruling the motion to suppress.” 248 P.2d at 652
Therefore premised upon the assumption that a fair hearing was had by Judge Green on defendant’s motion to suppress, I concur in this decision.